Citation Nr: 0920503	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The only issue developed for the Board's review is a claim of 
service connection for PTSD.  Nevertheless, the Veteran has 
been diagnosed with other psychiatric disorders, which of 
themselves imply claims of service connection.  See Clemons 
v. Shinseki, No. 07-0558 (Vet. App. Feb. 17, 2009).  A claim 
of service connection for psychiatric disability other than 
PTSD is referred to the RO for adjudication.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the September 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified:  
the Seminole County VA Medical Center (VAMC); Pauls Valley 
General Hospital; Valley View Regional Hospital; Physicians & 
Surgeons or Pauls Valley, PLLC; and Midwest Health Associates 
as treatment providers.  Available records from those 
facilities were obtained.  Significantly, at an April 2009 
hearing, the Veteran stated that there were no outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Hearing Transcript at 5.  Additionally, in 
October 2006 and March 2008, the Veteran was afforded VA 
examinations, the reports of which are of record.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

At an April 2009 hearing, the Veteran contended that he 
developed PTSD as a result of his active military service.  
Hearing Transcript 5-8.  Specifically, he attributes his 
claimed disability to experiences when he was stationed in 
the Republic of Vietnam and he awoke to find several 
Vietnamese men standing over him and a time when a former 
Vietnamese student knew of his departure date.  Id.  Thus, 
the Veteran contends that service connection is warranted for 
PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's service personnel records reveals 
that the Veteran's military occupational specialty was as an 
engine mechanic and he had a period of foreign service.  The 
Veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  In 
addition, the Veteran has submitted a copy of a Navy 
Commendation Medal and an undated Citation Authorizing Combat 
Distinguishing Device neither of which are shown in the 
Veteran's personnel records.  Nonetheless, the Veteran does 
not contend that he had combat duty in Vietnam; rather, the 
Veteran has submitted documentation that indicates he was 
involved in psychological operations in Vietnam.  In 
addition, the Veteran has not contended that his claimed 
disability is the result of combat or combat-like 
experiences.  Thus, there is no evidence of record that the 
Veteran experienced combat.  Likewise, the Veteran has not 
contended that he experienced combat as part of his active 
military service.

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a psychiatric 
disorder in service.  Both the January 1966 entrance 
examination and November 1969 separation reports indicate a 
normal psychiatric evaluation.

In September 2006, prior to his claim, the Veteran was 
examined by a Dr. B. at Midwest Health Associates.  Dr. B. 
took a history from the Veteran and noted that the Veteran 
was in a number of combat situations all over Vietnam.  Dr. 
B. also noted that the Veteran reported being worried about 
money and finances and not being able to work due to his 
chronic obstructive pulmonary disease (COPD).  At the 
examination, Dr. B. found the Veteran to have fair grooming 
and hygiene and a dysphoric mood, but that the Veteran 
exhibited no bizarre physical expressive mannerisms.  In 
addition, Dr. B. noted that the Veteran's speech was of 
normal rate and volume, that the Veteran appeared alert and 
oriented to person, place, date, and situation, and that the 
Veteran's flow of thought was logical and goal oriented.  
Finally, Dr. B. noted that he Veteran reported no 
hallucinations and no prominent delusions, but did experience 
intermittent suicidal thoughts.  Based on the Veteran's 
history and the examination, Dr. B. diagnosed the Veteran 
with PTSD and assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 45.  Dr. B. did not provide any 
rationale to support his diagnosis.

In October 2006, the Veteran was afforded an examination in 
connection with this claim.  The examiner reviewed the claims 
file, took an accurate history from the Veteran, and examined 
the Veteran.  At the examination, the examiner found the 
Veteran to have an abnormal affect and depressed mood, but 
that the Veteran's appearance, behavior, communication, 
thought process, and concentration were all normal.  The 
examiner noted that the Veteran reported that his work 
performance was impaired due to his COPD and, as a result, 
the Veteran was often short tempered with his coworkers.  In 
addition, the Veteran reported panic attacks less than once 
per week, but no delusion, hallucination, or obsessional 
rituals.  Finally, the examiner noted that the Veteran has 
passive thoughts of death and passive suicidal thoughts, but 
no homicidal ideation.  The examiner diagnosed the Veteran 
with a depressive disorder and assigned the Veteran a GAF 
score of 55.  The examiner reasoned that the Veteran's 
current condition does not meet the DSM-IV criteria for PTSD 
because there is no persistent avoidance of stimuli 
associated with trauma experience and no persistent symptoms 
of increased arousal except related to financial and chronic 
physical problems.  The examiner concluded that the Veteran's 
disturbance doesn't significantly affect his social and 
occupational functioning.

In March 2008, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file, took a history from the Veteran, and examined the 
Veteran.  At the examination, the examiner found the Veteran 
to have slow speech, but that the Veteran's affect was 
appropriate and the Veteran was oriented to person, place, 
time, and situation.  The examiner noted that the Veteran's 
mood was euthymic, but that the Veteran was talkative, easy 
to engage with, and easy going.  The examiner noted that the 
Veteran reported no suicidal or homicidal ideation and no 
audio or visual hallucinations.  Finally, the examiner noted 
that the Veteran had no impairment in thought processes, 
communication, or judgment and no paranoia or persecutory 
thought content.  The examiner diagnosed the Veteran with a 
mood disorder due to his COPD medical condition and assigned 
the Veteran a GAF score of 62.  The examiner reasoned that 
the Veteran's symptoms do not support a diagnosis of PTSD, in 
part, because his current symptoms do not interfere with his 
occupational or social functioning.  In addition, the Veteran 
was not necessarily exposed to any traumatic event in 
service; he was not involved in actual or threatened death or 
serious injury.  The examiner stated that, relative to the 
criteria for persistent re-experiencing of events, the 
Veteran reported no intrusive or recurring thoughts nor 
flashbacks or dreams.  In addition, the examiner stated that 
the Veteran reported no persistent avoidance of stimuli 
associated with trauma.  Finally, the examiner noted that the 
Veteran reported no persistent symptoms of increased arousal.

It is the responsibility of the Board to weigh the evidence, 
including medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  The United States Court of Appeals for 
Veterans Claims has instructed that, in order for a medical 
opinion to be given weight, it must be:  (1) based upon 
sufficient facts or data; (2) be the product of reliable 
principles and methods; and (3) be the result of principles 
and methods reliably applied to the facts.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Here, it does not appear that the September 2006 diagnosis by 
Dr. B. was based on the Veteran's accurate personal history.  
The examination report includes an inaccurate depiction of 
the Veteran's active military service that may have 
influenced the final diagnosis.  As discussed above, there is 
no evidence of record to support the contention that the 
Veteran was exposed to combat while stationed in Vietnam.  
Thus, the Veteran's history, as it was understood by Dr. B., 
is not supported by the evidence of record.  Therefore, Dr. 
B.'s diagnosis is not based upon an accurate factual premise.  
In addition, although it appears that Dr. B. followed the 
DSM-IV criteria for a PTSD diagnosis, Dr. B. did not provide 
an explanation or rationale to support his diagnosis.  
Therefore, the Board finds that, although the examination 
report and diagnosis of Dr. B. is not wholly without merit, 
it is, nonetheless, afforded less weight than the other 
examination reports of record.

The October 2006 examiner provided a well-reasoned and 
persuasive rationale for her conclusion in which she 
diagnosed the Veteran with a depressive disorder and not 
PTSD.  The examiner clearly stated the absent symptomatology 
that precludes a positive diagnosis of PTSD.  In addition, 
the March 2008 examiner also provided a well-reasoned and 
persuasive rationale for her conclusion in which she 
diagnosed the Veteran with a mood disorder and not PTSD.  
This examiner also clearly stated the absent symptomatology 
that precludes a positive diagnosis of PTSD.  Rather, both 
examiners attributed the Veteran's symptoms to his ongoing 
physiological problems.

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for PTSD must be denied.  The October 2006 
and March 2008 examiners set forth detailed examination 
reports containing persuasive opinions in which they found 
that a diagnosis of PTSD was not supported.  Thus, an 
essential requirement for service connection is not met, 
namely a finding of a current diagnosis of the claimed 
disability.  In the absence of a diagnosis of PTSD, the claim 
of service connection for PTSD may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  Notably, the Veteran 
argues that he has PTSD.  However, as a lay person, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


